J-S43019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

KEVIN ALAN BUNDY

                            Appellant                 No. 1575 WDA 2016


             Appeal from the PCRA Order Dated September 6, 2016
               In the Court of Common Pleas of Clearfield County
              Criminal Division at No(s): CP-17-CR-0000082-2013
                                          CP-17-CR-0000085-2013
                                          CP-17-CR-0000088-2013
                                          CP-17-CR-0000089-2013
                                          CP-17-CR-0000384-2012

BEFORE: STABILE, J., SOLANO, J., and FITZGERALD, J.*

MEMORANDUM BY SOLANO, J.:                       FILED SEPTEMBER 27, 2017

        Appellant Kevin Alan Bundy appeals pro se from the order denying his

first petition for relief filed under the Post–Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541–9546. We affirm.

        At Docket Number CP-17-CR-0000384-2012, Appellant entered into a

plea agreement on November 1, 2012, and pleaded guilty to two counts of

theft by unlawful taking.1 On the remaining docket numbers, Appellant

entered into a plea agreement on March 14, 2013, and pleaded guilty to



____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3921(a).
J-S43019-17


three counts of robbery2 and several other charges stemming from retail

thefts and robberies which took place in 2012 and 2013.3

        On April 19, 2013, Appellant was sentenced on all of the above-listed

docket numbers. In conformity with the terms of the agreements, Appellant

was sentenced at Docket Number CP-17-CR-0000088-2013 to serve a period

of five-to-fifteen years’ incarceration for each of the two counts of robbery

charged at that docket number, to be run concurrently. At Docket Number

CP-17-CR-0000089-2013, Appellant was sentenced to serve five-to-fifteen

years’ incarceration for the one robbery count charged at that docket

number; this latter sentence was set to run consecutively to his sentence at

88-2013, for an aggregate sentence of ten-to-thirty years’ incarceration.

Each of the three five-year-minimum sentences reflected the mandatory

minimum sentence for Appellant’s conviction of a violent offense (robbery)

with the use of a firearm, pursuant to 42 Pa.C.S. § 9712.4 Appellant received

shorter concurrent sentences on all lesser counts.
____________________________________________
2
    18 Pa.C.S. § 3701(a)(1)(ii).
3
  In addition to the robbery charges, Appellant pleaded guilty to one count of
theft by unlawful taking (18 Pa.C.S. § 3921(a)), one count of conspiracy to
commit theft by unlawful taking (18 Pa.C.S. § 903), two counts of retail
theft (18 Pa.C.S. § 3929(a)(1)), two counts of criminal conspiracy to commit
retail theft (18 Pa.C.S. § 903), three counts of criminal conspiracy to commit
robbery (18 Pa.C.S. § 903), three counts of terroristic threats with intent to
terrorize another (18 Pa.C.S. § 2706(a)(1)), one count of terroristic threats
causing serious public inconvenience (18 Pa.C.S. § 2706(a)(3)), and six
counts of simple assault (18 Pa.C.S. § 2701(a)(3)).
4
    Section 9712 states, in pertinent part:
(Footnote Continued Next Page)
                                           -2-
J-S43019-17


      Appellant filed a post-sentence motion referencing each of the five

docket numbers, which was denied. Appellant did not file a direct appeal.

      Appellant filed his timely PCRA petition pro se on April 16, 2014,5 and

filed an amended PCRA petition pro se on July 8, 2015.6 In the amended

petition, Appellant claimed, among other things,7 that the mandatory

                       _______________________
(Footnote Continued)
      [A]ny person who is convicted in any court of this
      Commonwealth of a crime of violence as defined in section
      9714(g) (relating to sentences for second and subsequent
      offenses), shall, if the person visibly possessed a firearm or a
      replica of a firearm, whether or not the firearm or replica was
      loaded or functional, that placed the victim in reasonable fear of
      death or serious bodily injury, during the commission of the
      offense, be sentenced to a minimum sentence of at least five
      years of total confinement . . . .

42 Pa.C.S. § 9712(a). Section 9714(g) includes robbery under 18 Pa.C.S. §
3701(a)(1)(ii) as a “crime of violence.” 42 Pa.C.S. § 9714(g).
5
  In May 2014, the PCRA court appointed counsel to represent Appellant. At
Appellant’s request, counsel filed a petition to withdraw. On September 12,
2014, the PCRA court held a hearing on the motion to withdraw, after which
it granted the motion, permitted Appellant to proceed pro se, and granted
Appellant leave to file an amended PCRA petition. A transcript of the hearing
or a written colloquy memorializing the manner in which Appellant waived
his right to counsel was not included in the certified record. No one contends
that the PCRA court did not comply with the requirements of
Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998), and Pa.R.Crim.P. 121
when permitting Appellant to represent himself in this matter.
6
  In the interim, in December 2014, Appellant filed a motion for an extension
of time in which to file an amended PCRA petition, and, in March 2015, filed
a motion for recusal of the PCRA judge, who had also been the sentencing
judge in Appellant’s underlying cases. Neither motion appears to have been
addressed by the PCRA court.
7
 Appellant has abandoned the other issues addressed in his amended PCRA
petition. See Appellant’s Brief at 9 (acknowledging abandonment of other
PCRA issues on appeal).


                                            -3-
J-S43019-17


minimum sentences he received were illegal under Alleyne v. United

States, 133 S. Ct. 2151 (June 17, 2013),8 and that his claim was viable

under the PCRA, which provides protection against the imposition of unlawful

sentences. See 42 Pa.C.S. § 9543(a)(2)(vii).9 An evidentiary hearing on

Appellant’s petition was held on March 18, 2016, at which Appellant

appeared pro se.10 The PCRA court denied the petition by an order and

opinion dated September 8, 2016, in which it explained that Appellant is not

entitled to relief under Alleyne because Alleyne does not have retroactive

application to claims for collateral relief that are presented in PCRA petitions.

       Appellant filed a timely notice of appeal on September 26, 2016. He

raises the following issue for our review: “Did the PCRA court err as a matter

of law in ruling that Appellant could not invoke the Supreme Court’s decision


____________________________________________
8
  “Alleyne held that any fact that, by law, increases the penalty for a crime
must be treated as an element of the offense, submitted to a jury, rather
than a judge, and found beyond a reasonable doubt.” Commonwealth v.
Washington, 142 A.3d 810, 812 (Pa. 2016) (citation omitted). “The effect
was to invalidate a range of Pennsylvania sentencing statutes predicating
mandatory minimum penalties upon non-elemental facts and requiring such
facts to be determined by a preponderance of the evidence at sentencing.”
Id.
9
  On July 23, 2015, the PCRA court again appointed counsel to represent
Appellant. On January 31, 2016, Appellant filed a petition with the Supreme
Court requesting that he be allowed to proceed pro se on his PCRA petition,
a copy of which was sent to the PCRA court. On February 5, 2016, the PCRA
court again granted Appellant leave to proceed pro se and thereafter granted
appointed counsel’s petition to withdraw.
10
   Appellant and his former trial counsel testified at the hearing. None of the
testimony appears to be relevant to the legal issue presented on appeal.


                                           -4-
J-S43019-17


in Alleyne v. United States, 133 S. Ct. 2151 (2013) and related

subsequent cases to claim his sentence is illegal?” Appellant’s Brief at 4

(some capitalization omitted).11 Our standard of review of a PCRA court’s

denial of a PCRA petition “is limited to examining whether the PCRA court’s

determination is supported by” the record evidence and free of legal error.

Commonwealth v. Wilson, 824 A.2d 331, 333 (Pa. Super.) (en banc),

appeal denied, 839 A.2d 352 (Pa. 2003).

       Appellant argues that the PCRA court erred because this Court’s

decision in Commonwealth v. Ciccone, 2016 Pa.Super. 149, Pa. Super.

LEXIS 377 (Pa. Super., July 12, 2016) (en banc), withdrawn by 2016 Pa.

Super. LEXIS 447 (Pa. Super., Aug. 11, 2016) (order), & superseded by

152 A.3d 1004 (Pa. Super. 2016) (en banc), appeal denied, No. 27 MAL

2017, 2017 WL 2424725 (Pa. June 5, 2017), allows for the correction of a

sentence which has been rendered illegal by Alleyne upon the filing of a

timely PCRA petition. Appellant’s Brief at 12-14. He also argues that a

sentence imposed without statutory authority is illegal, and that such a

defect has no time bar and is non-waivable. Id. at 15-17 (citing

Commonwealth v. Muhammed, 992 A.2d 879, 903 (Pa. Super. 2010)).

Relatedly, Appellant argues that the Department of Corrections has no
____________________________________________
11
    Appellant’s issue applies only to the docket numbers for which he received
mandatory minimum sentences: 88-2013 and 89-2013. Although Appellant
filed a notice of appeal for all five of the above-captioned docket numbers,
he has not challenged on appeal the PCRA court’s disposition of the issues
he raised relating to the other three docket numbers and therefore is not
entitled to relief with respect to them.

                                           -5-
J-S43019-17


authority to detain him when the sentencing order is based upon an illegal

statute. Appellant’s Brief at 17-19. Appellant concludes that his sentences

are legal nullities and void ab initio. Id. at 19-20.

      In its order and opinion denying Appellant relief, the PCRA court

explained that: “The Pennsylvania Superior Court in Commonwealth v.

Miller[,    102   A.3d    988   (Pa.   Super.   2014)],    and   more    recently   in

Commonwealth v. Riggle[, 119 A.3d 1058 (Pa. Super. 2015)], found that,

although Alleyne may be retroactive with regard to direct appeals, the U.S.

Supreme Court did not expressly make it retroactive for post-conviction

collateral relief claims.” Trial Ct. Op., 9/8/16, at 10-11. The PCRA court

therefore concluded that Alleyne cannot afford Appellant relief via his PCRA

petition. Id. at 10-12.

      We agree. In direct (that is, non-PCRA) appeals from the imposition of

sentence,     Alleyne      applies     “retroactively”    to   afford   relief.   See

Commonwealth v. Barnes, 151 A.3d 121, 126-27 (Pa. 2016) (Alleyne

challenge is not waivable on direct appeal). But Alleyne does not apply

retroactively to PCRA claims seeking collateral relief unless the judgment of

sentence was rendered or became final after Alleyne was decided and the

petition seeking relief was timely filed. See, e.g., Commonwealth v.

Rivera, 154 A.3d 370, 379 (Pa. Super.) (en banc) (affirming grant of PCRA

relief where Alleyne was decided prior to guilty plea or sentencing and PCRA

petition was timely), appeal denied, No. 70 MAL 2017, 2017 WL 3188983


                                         -6-
J-S43019-17


(Pa. July 27, 2017).12 With respect to judgments of sentence that, like that

of Appellant, became final prior to issuance of the U.S. Supreme Court’s

decision in Alleyne, our Supreme Court established in Washington that

Alleyne will not apply retroactively to cases seeking collateral review. See

Washington, 142 A.3d at 819-20 (affirming the denial of PCRA relief where

PCRA petition was timely but judgment of sentence became final prior to

Alleyne).

       Although Alleyne announced a new rule of law which implicates the

legality of mandatory minimum sentences, “a new rule of law does not

automatically render final, pre-existing sentences illegal. A finding of

illegality, concerning such sentences, may be premised on such a rule only

to the degree that the new rule applies retrospectively.” Washington, 142

A.3d at 814. Applying applicable retroactivity rules, the Supreme Court held

in Washington that the Alleyne decision does not apply to all closed past

cases. Id. at 818-20 (considering retroactivity of Alleyne under both the

United States Supreme Court’s retroactivity test (Teague v. Lane, 489 U.S.

288 (1989)) and independent state grounds consistent with Danforth v.

Minnesota, 552 U.S. 264 (2008)).
____________________________________________
12
   See also Commonwealth v. Patterson, 143 A.3d 394, 398-99 (Pa.
Super. 2016) (vacating order denying PCRA relief where Alleyne was
decided between plea and sentencing, counsel failed to inform defendant of
the possible effects of Alleyne upon his plea deal, and PCRA petition was
timely); Commonwealth v. Ruiz, 131 A.3d 54, 59-61 (Pa. Super. 2015)
(vacating the denial of PCRA relief on Alleyne claim when Alleyne was
decided within the 30 days after the trial court imposed sentence, and PCRA
petition was timely filed).

                                           -7-
J-S43019-17


     Following the Supreme Court’s decision in Washington, this court sua

sponte withdrew its initial opinion of Commonwealth v. Ciccone (the

opinion on which Appellant relies) and issued a new opinion that follows the

teaching of Washington. Ciccone, 152 A.3d 1004. The defendant in

Ciccone pleaded guilty and was sentenced in 2011 to serve a mandatory

minimum sentence that later was held to be unconstitutional. Id. at 1005.

The defendant filed a timely PCRA petition which was still under review by

the PCRA court at the time that Alleyne was decided. Id. at 1005-06. The

PCRA court denied relief. Id. at 1006. In our revised opinion, we affirmed

that denial, reasoning that, pursuant to Washington, Alleyne was

inapplicable to the defendant’s collateral attack on the legality of his

sentence. Id. at 1007. We also rejected the position “that a mandatory

sentencing statute rendered illegal by Alleyne is void ab initio thereby

rendering any sentence imposed thereunder invalid.” Id.

     In light of these precedents, because Appellant’s judgment of sentence

became final on May 19, 2013, when Appellant lost the ability to appeal, see

Ruiz, 131 A.3d at 59-61, and because Alleyne was not decided until nearly

a month later, on June 17, 2013, the protections afforded by Alleyne are

inapplicable to Appellant. Washington, 142 A.3d at 820; Ciccone, 152

A.3d at 1007. Therefore, because the PCRA court did not err, we affirm the

order below. Wilson, 824 at 333.

     Order affirmed.


                                   -8-
J-S43019-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/27/2017




                          -9-